CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2001

THIRTEENTH INSTRUMENT OF AMENDMENT

Recitals:

1.     

Curtiss-Wright Corporation ("the Company") has heretofore adopted the Curtiss-
Wright Corporation Retirement Plan (“the Plan").

  2.     

The Company caused the Plan to be amended and restated in its entirety,
effective as of January 1, 2001, and has since caused the Plan to be further
amended.

  3.     

Subsequent to the most recent amendment of the Plan, it has become necessary to
further amend the Plan for the Pension Protection Act of 2006 (“PPA”) changes,
Union benefit rates, and acquisitions.

  4.     

Sections 12.01 and 12.02 of the Plan permit the Company to amend the Plan, by
written instrument, at any time and from time to time.

 

Amendment to the Plan:

For the reason set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended in the following respects:

           1.     

Section 5.01(a) is amended effective January 1, 2008, as follows:

   

The existing vesting schedule will be replaced with a vesting schedule providing
for three-year vesting for the Normal Retirement Benefit under Section 6.01 and
will read as follows:

 

“IF VESTING YEARS OF
 
THE PARTICIPANT'S
SERVICE AS OF THE DATE
 
NONFORFEITABLE
OF TERMINATION EQUAL:
 
PERCENTAGE IS:

Less than 3
 
    0%
3 or more
 
100%”


           2.     

Section 5.01(b) is amended effective January 1, 2008, as follows:

     

The existing vesting schedules in paragraphs (i) and (ii) will be replaced with
a vesting schedule providing for three-year vesting for the Normal Retirement
Benefit derived from Cash Balance Account as determined under Article 4 and will
read as follows:

 

1

--------------------------------------------------------------------------------



“IF VESTING YEARS OF
 
THE PARTICIPANT'S
SERVICE AS OF THE DATE
 
NONFORFEITABLE
OF TERMINATION EQUAL:
 
PERCENTAGE IS:

Less than 3
 
    0%
3 or more
 
100%”


           3.     

Section 7.08 is amended effective April 1, 2007, adding paragraph “c” defining
“distributee” for the purposes of Section 7.08 and permitting non-spouse
beneficiaries the ability to rollover distributions from the Plan:

     

“(c) Distributee means an employee or former employee. In addition, solely for
purposes of paragraph (a) above, the employee’s or former employee’s surviving
spouse, the employee’s or former employee’s spouse or former spouse who is the
alternate payee under a qualified domestic relations order as defined in Section
414(p) of the Code are distributees with regard to the interest of the spouse or
former spouse, or a non-spouse beneficiary.”

    4.     

Section 9.02(a) is amended to update benefits provided under certain Collective
Bargaining Agreements as follows:

      a.     

Paragraph 9.02(a)(v) is amended to update benefits provided to Target Rock
Corporation Section by adding the following sub-paragraphs at the end thereof:

      

“(P)

$36.00 multiplied by his years of Credited Service with Curtiss- Wright Flow
Control Corporation on or after January 1, 2007, for any pension payments due
for months commencing on or after January 1, 2007.        (Q)     

$38.00 multiplied by his years of Credited Service with Curtiss- Wright Flow
Control Corporation on or after January 1, 2008, for any pension payments due
for months commencing on or after January 1, 2008.

       (R)     

$41.00 multiplied by his years of Credited Service with Curtiss- Wright Flow
Control Corporation on or after January 1, 2009, for any pension payments due
for months commencing on or after January 1, 2009.”

      b.     

Paragraph 9.02(a)(vi) is amended to update benefits provided to Metal
Improvement Company, Inc.-Columbus Division Section by adding the following
sub-paragraph at the end thereof:

      

“(D)

With benefits commencing on or after January 1, 2005, $28.00 multiplied by his
Years of Credited Service on or after January 1, 2005, or any pension payments
due for months commencing after January 1, 2005.”  

2

--------------------------------------------------------------------------------



             c.     

Paragraph 9.02(a)(vii) is amended to update benefits provided to Metal
Improvement Company, Inc.-Vernon Division Section by adding the following
sub-paragraphs to the end thereof:

      

“(E)

With benefits commencing on or after January 1, 2005, $12.50 multiplied by his
Years of Credited Service on or after January 1, 2005, for any pension payments
due for months commencing on or after January 1, 2005.        (F)     

With benefits commencing on or after January 1, 2006, $15.00 multiplied by his
Years of Credited Service on or after January 1, 2006, for any pension payments
due for months commencing on or after January 1, 2006.”

      d.     

Paragraph 9.02(a)(ix) is amended to update benefits provided to Metal
Improvement Company, Inc.-Long Island Division Section by adding the following
sub-paragraphs to the end thereof:

      

 

“With benefits commencing on or after January 1, 2003, $6.00 multiplied by his
years of credited service on or after January 1, 2003, for any pension payments
due for months commencing on or after January 1, 2003.       

 

With benefits commencing on or after January 1, 2006, $9.00 multiplied by his
years of credited service on or after January 1, 2006, for any pension payments
due for months commencing on or after January 1, 2006.”       e.     

Paragraph 9.02(a)(xi) is amended to update benefits provided to Metal
Improvement Company, Inc.-Lynwood Division Section, by adding the following
sub-paragraphs at the end thereof:

      

 

“With benefits commencing on or after January 1, 2007, $10.00 multiplied by his
years of credited service on or after January 1, 2007, for any pension payments
due for months commencing on or after January 1, 2007.       

 

With benefits commencing on or after January 1, 2010, $14.00 multiplied by his
years of credited service on or after January 1, 2010, for any pension payments
due for months commencing on or after January 1, 2010.”     5.          

Section 9.02(e) is amended effective January 1, 2008 as follows:

      a.     

Paragraph 9.02(e)(iii) is amended to replace “55%” with “100%”.

      b.     

A new paragraph 9.02(e)(vi) is added as follows:

 

3

--------------------------------------------------------------------------------



            

 

  “In the event the Normal form survivor benefit provided for in paragraph
9.02(e)(iii) is properly waived, the benefit payable to a Participant shall be
the Actuarial Equivalent of the retirement benefit otherwise payable to the
Participant in the form of a Life Annuity. A Participant may, in the form and
manner prescribed by the Committee, further elect the following optional form of
payment:      

 

  • a monthly benefit payable to the Participant for his or her lifetime and for
the further lifetime of such surviving Spouse equal to fifty percent (50%) of
the reduced amount of such Participant's monthly pension benefit as determined
in accordance with Section 9.02(a) of the Plan.”       



    6.     

Schedule J is amended to be updated for certain acquisitions of the
Curtiss-Wright Corporation whose Employees are eligible to participate in this
Plan:

      a.     

Paragraph 26 is amended to add this second paragraph as follows:

      

“Effective January 1, 2008 Nova Machine Products Corp. employees will be
eligible to participate in the Cash Balance Account as described in Article 4.”

      b.     

Paragraph 29 is added effective January 1, 2008 to read as follows:

      

“29. IMC Magnetics Corporation

       a.     

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee whose immediate prior service was with IMC Magnetics
Corporation and who was employed by such entity at such date:

        (i)     

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Section 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

        (ii)     

For purposes determining Vesting Years of Service, his or her period of such
prior service determined from his or her latest date of hire with IMC prior to
its acquisition by Curtiss-Wright Corporation shall be included.

       b.     

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Employer in its acquisition of IMC
Magnetics Corporation, who is not an Employee described in paragraph (a), shall
be eligible to become a Participant in accordance with Section 2.01(b), but
shall not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.”

 

4

--------------------------------------------------------------------------------



                             c.     

Paragraph 30 is added effective May 9, 2007 to read as follows:

         

“30.

Scientech LLC.           (a)     

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on May 9, 2007 whose immediate prior service
was with Scientech LLC. and who was employed by such entity at such date:

           (i)     

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Section 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

           (ii)     

For purposes determining Vesting Years of Service, his or her period of such
prior service determined based on all periods of employment with Scientech LLC
prior to its acquisition by Curtiss-Wright Corporation shall be included.

          (b)     

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Employer in its acquisition of
Scientech LLC., who is not an Employee described in paragraph (a), shall be
eligible to become a Participant in accordance with Section 2.01(b), but shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.”

        d.     

Paragraph 31 is added effective June 1, 2007 to read as follows:

         

“31.

Valve Systems and Controls           (a)     

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on June 1, 2007 whose immediate prior service
was with Valve Systems and Controls and who was employed by such entity at such
date:

           (i)     

Such an Employee shall be eligible to participate in the Plan as of the Entry
Date coinciding with or next following the date he or she completes his or her
Year of Eligibility Service, which Year of Eligibility Service shall include
such prior service, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Section

 

5

--------------------------------------------------------------------------------



            2.01(b)(i) and (ii), provided, however, that such an Employee shall
not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.                                                     
  (ii)     

For purposes determining Vesting Years of Service, his or her period of such
prior service determined from his or her latest date of hire with Valve Systems
and Controls prior to its acquisition by Curtiss-Wright Corporation shall be
included.

          (b)     

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Employer in its acquisition of Valve
Systems and Controls, who is not an Employee described in paragraph (a), shall
be eligible to become a Participant in accordance with Section 2.01(b), but
shall not accrue any benefits under the Plan, except for benefits determined in
accordance with Article 4.”

 

6

--------------------------------------------------------------------------------



 

The following amendments are to the EMD component of the Plan (merged into the
Curtiss-Wright Retirement Plan as of January 1, 2007). The numbering is that of
the plan document covering the EMD component of the Plan.             
               7.            Section 10(c) is amended effective January 1, 2008
by adding a paragraph “5” which adds a 50% Joint & Survivor Annuity option:    
          “5. 50% Joint & Survivor Annuity – A reduced amount payable monthly
for his life with the provision that upon his death an amount equal to 50% of
such reduced amount shall be paid monthly for the life of his Joint Annuitant.  
                This optional form of benefit is not available to any Employees
represented by a labor organization or other representative who has entered into
a written agreement with an Employer providing for participation in this Plan by
the Employees in such unit until such unit(s) agree to it in writing, which
written agreements will be incorporated herein by reference thereto. ”        
      8.      Section 10(k)(1) is amended effective April 1, 2007, to permit
non-spouse beneficiaries the ability to rollover distributions from the Plan by
changing the definition of “Distributee” to read as follows:                
“1.      “Distributee” means an Employee or former Employee. In addition, solely
for purposes of paragraph (2) below, the Employee’s or former Employee’s
Surviving Spouse, the Employee’s or former Employee’s spouse or former spouse
who is the alternate payee under a qualified domestic relations order as defined
in Section 414(p) of the Code are distributees with regard to the interest of
the spouse or former spouse, or a non-spouse beneficiary. ”         Except to
the extent amended by this Instrument of Amendment, the Plan shall remain in
full force and effect.  

    Curtiss-Wright Corporation     Retirement Plan Committee     By:     Date:  


7

--------------------------------------------------------------------------------